EXHIBIT 10.1 Separation Agreement – Jonathan Lowenhar SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement") is effective as of the 28th day of September 2007 (the "Effective Date"), by and between and Black Gaming LLC, a Nevada limited liability company (as successor or assignee of Virgin River Casino Corporation, a Nevada Corporation, RBG, LLC, a Nevada limited liability company, and Casablanca Resorts, LLC, a Nevada limited liability company) (the "Company"), and Jonathan Lowenhar ("Employee"). RECITALS A.Employee was employed by Company as Company's Chief Operating Officer pursuant to an Employment Agreement, dated April 1, 2005 ("Employment Agreement"), which provides for certain payments and benefits in the event that Employee's employment is terminated under certain circumstances; B.Employee and Company have agreed to terminate the Employment Agreement effective as of the Effective Date subject to the terms and conditions provided herein; and NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree that the foregoing recitals are true and correct, and further agree as follows: AGREEMENT 1.Severance Payment; Release. 1.1.Severance Payment.In consideration of the termination of the Employment Agreement, on the Effective Date Company shall pay to Employee, as severance pay, the lump sum amount of Three Hundred and Two Thousand Dollars and 00/100 ($302,000.00) by wire transfer of immediately available funds to such account or accounts as Employee designates in writing by the close of business on the Effective Date hereof ("Severance Payment").Such Severance Payment shall be subject to ordinary withholding and represents the sole and exclusive sum that Company will ever pay Employee in consideration of the cessation of employment with the Company. 1.2.Release by Employee.For and in consideration of the Severance Payment and the termination of the Employment Agreement, Employee does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, predecessors, subsidiaries and parents, and their present or former officers, directors, shareholders, employees, and agents, and its and their respective successors, assigns, heirs, executors, and administrators and the current and former trustees or administrators of any pension or other benefit plan applicable to the employees or former employees of the Company (collectively, "Releasees") from all causes of action, suits, debts, claims and demands whatsoever in law or in equity, which the Employee ever had, now has, or hereafter may have, whether known or unknown, or which the Employee's heirs, executors, or administrators may have, by reason of any matter, cause or thing whatsoever, from any time prior to the date of this Agreement, and particularly, but without limitation of the foregoing general terms, any claims arising from or relating in any way to the Employee's employment relationship with the Company, the terms and conditions of that employment relationship, and the termination of that employment relationship, including, but not limited to, any claims arising under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay Act, the Employee Retirement Income Security Act of 1974, Nevada wages and hour law, Nevada law pertaining to employment practices of any kind; any other federal, state or local law regulating employment, and any and all claims under the common law for breach of express or implied contract, violation of the covenant of good faith and fair dealing, violation of public policy, negligence, slander, defamation, invasion of privacy, false light, false imprisonment, trespass, breach of fiduciary duty, intentional interference with business relations, interference with prospective economic advantage, intentional or negligent infliction of emotional distress, intrusion, retaliatory or wrongful termination, punitive damages, and wage claims.This Agreement is effective without regard to the legal nature of the claims raised and without regard to whether any such claims are based upon tort, equity, implied or express contract or discrimination of any sort. 1.3Release by Company.For and in consideration of the termination of the Employment Agreement, Company does hereby REMISE, RELEASE AND FOREVER DISCHARGE Employee, and, if Employee is a business entity, then its affiliates, predecessors, subsidiaries and parents, and their present or former officers, directors, shareholders, employees, and agents, and its and their respective successors, assigns, heirs, executors, and administrators (collectively, "Employee Released Parties") from all causes of action, suits, debts, claims and demands whatsoever in law or in equity, which Company ever had, now has, or hereafter may have, whether known or unknown, by reason of any matter, cause or thing whatsoever, from any time prior to the Effective Date, and particularly, but without limitation of the foregoing general terms, any claims arising from or relating in any way to Employee's former employment relationship with Company, the terms and conditions of that employment relationship, and the termination of that employment relationship; provided, however, that Company does not release the Employee Released Parties from any causes of action, suits, debts, claims and demands arising out of any malfeasances, gross negligence, criminal misconduct, fraud or gross dereliction in duty causing substantial financial harm to Company committed by Employee during the term of the Employment Agreement and occurring prior to the Effective Date. 2.Base Salary.In addition to the Severance Payment, Employee is entitled to receive and shall receive all outstanding Base Salary, as that term is defined in the Employment Agreement, accrued through the Effective Date of this Agreement, which payment shall be delivered to Employee on the Effective Date. 3.Public Statements.Employee and Company mutually agree that neither party will disparage or subvert the other party, or make any statement reflecting negatively on the other party, its affiliates, or any of their officers, directors, employees, agents or representatives, including, but not limited to, any matters relating to the operation or management of the Properties, Employee's prior employment relationship with Company, and the termination of Employee's employment, regardless of the truthfulness or falsity of such statement. Employee and Company agree that any language contained in any public statements, press releases, SEC filings and similar statements and/or documents relating to Employee's termination of his employment relationship with Company, or any matters related thereto, shall be mutually agreed upon in writing in advance by Employee and Company.More specifically, the anticipated 8-K filing shall state: 2 SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 26, 2007, Jonathan Lowenhar gave us notice of his intent to resign as our Chief Operating Officer effective September 28, 2007.As a result of his resignation, the Executive Employment Agreement dated April 1, 2005 made by our direct or indirect wholly owned subsidiaries Virgin River Casino Corporation, RBG, LLC and Casablanca Resorts, LLC with Mr. Lowenhar will terminate on the effective date of Mr. Lowenhar’s resignation.The Executive Employment Agreement was filed as an exhibit to our Form 10-K/A, as filed with the Securities and Exchange Commission on April 25, 2006, and is incorporated herein by reference. On September 28, 2007, we entered into a separation agreement with Mr. Lowenhar (the “Lowenhar Agreement”) pursuant to which we will pay Mr. Lowenhar a lump sum payment of $302,000 which includes a $277,000 severance payment and a $25,000 payment for a two-year non-compete covenant.The Lowenhar Agreement also provides for a mutual release of claims between us and Mr. Lowenhar and contains customary confidentiality and non-solicitation covenants by Mr. Lowenhar. On September 26, 2007, Scott DeAngelo gave us notice of his intent to resign as our Vice President of Marketing effective September 28, 2007.As a result of his resignation, the Employment Agreement dated January 1, 2006 made by our direct or indirect wholly owned subsidiaries Virgin River Casino Corporation, RBG, LLC and Casablanca Resorts, LLC with Mr. DeAngelo will terminate on the effective date of Mr. DeAngelo’s resignation. On September 28, 2007, we entered into a separation agreement with Mr. DeAngelo (the “DeAngelo Agreement”) pursuant to which we will pay Mr. DeAngelo a lump sum payment of $50,000 which includes a $37,500 severance payment and a $12,500 payment for a two-year non-compete covenant.The DeAngelo Agreement also provides for a mutual release of claims between us and Mr. DeAngelo and contains customary confidentiality and non-solicitation covenants by Mr. DeAngelo. On October 1, 2007, we issued a press release announcing Mr. Lowenhar’s and Mr. DeAngelo’s resignations, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The foregoing summaries of the Lowenhar Agreement and the DeAngelo Agreement are qualified in their entirety by reference to the complete texts of the Lowenhar Agreement and the DeAngelo Agreement, copies of which are attached hereto as Exhibits 10.1 and 10.2, respectively, and are incorporated herein by reference. 3 Employee and Company shall issue a press release which shall include substantially similar content as the 8-K filing, and shall include: Today Black Gaming, LLC announced a re-organization of its management team including the resignations of Jonathan Lowenhar, the company's Chief Operating Officer, and Scott DeAngelo, the company's Vice President of Marketing and Sales. CEO and Chairman Randy Black, Sr., offered, “In the face of a challenging market, we have devised a new plan to reduceour corporate cost structure as we ride out this difficult time here in the Mesquite market.
